Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$280,000,000

CREDIT AGREEMENT

among

MSC INDUSTRIAL DIRECT CO., INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION and SOVEREIGN
BANK,

as Co-Documentation Agents,

CITIBANK, N.A.,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of June 8, 2006

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC., as Sole Lead Arranger and Bookrunner


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section 1. DEFINITIONS

 

1.1.

Defined Terms

1.2.

Other Definitional Provisions

 

 

Section 2. AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1.

Term Commitments

2.2.

Procedure for Term Loan Borrowing

2.3.

Repayment of Term Loans

 

 

Section 3. AMOUNTS AND TERMS OF REVOLVING COMMMITMENTS

 

3.1.

Revolving Commitments

3.2.

Procedure for Revolving Loan Borrowing

3.3.

Swingline Commitment

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

3.5.

Facility Fees, etc.

3.6.

Termination or Reduction of Revolving Commitments

3.7.

L/C Commitment

3.8.

Procedure for Issuance of Letter of Credit

3.9.

Fees and Other Charges

3.10.

L/C Participations

3.11.

Reimbursement Obligation of the Borrower

3.12.

Obligations Absolute

3.13.

Letter of Credit Payments

3.14.

Applications

 

 

Section 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

4.1.

Optional Prepayments

4.2.

Conversion and Continuation Options

4.3.

Limitations on Eurodollar Tranches

4.4.

Interest Rates and Payment Dates

4.5.

Computation of Interest and Fees

4.6.

Inability to Determine Interest Rate

4.7.

Pro Rata Treatment and Payments

4.8.

Requirements of Law

4.9.

Taxes

4.10.

Indemnity

4.11.

Change of Lending Office

4.12.

Replacement of Lenders

 

 

Section 5. REPRESENTATIONS AND WARRANTIES

 

5.1.

Financial Condition

5.2.

No Change

5.3.

Existence; Compliance with Law

5.4.

Power; Authorization; Enforceable Obligations

5.5.

No Legal Bar

 

i


--------------------------------------------------------------------------------




 

5.6.

Litigation

5.7.

No Default

5.8.

Ownership of Property; Liens

5.9.

Intellectual Property

5.10.

Taxes

5.11.

Federal Regulations

5.12.

Labor Matters

5.13.

ERISA

5.14.

Investment Company Act; Other Regulations

5.15.

Subsidiaries

5.16.

Use of Proceeds

5.17.

Environmental Matters

5.18.

Accuracy of Information, etc

5.19.

Solvency

5.20.

Certain Documents

 

 

Section 6. CONDITIONS PRECEDENT

 

6.1.

Conditions to Initial Extension of Credit

6.2.

Conditions to Each Extension of Credit

 

 

Section 7. AFFIRMATIVE COVENANTS

 

7.1.

Financial Statements

7.2.

Certificates; Other Information

7.3.

Payment of Obligations

7.4.

Maintenance of Existence; Compliance

7.5.

Maintenance of Property; Insurance

7.6.

Inspection of Property; Books and Records; Discussions

7.7.

Notices

7.8.

Environmental Laws

7.9.

Additional Guarantors

 

 

Section 8. NEGATIVE COVENANTS

 

8.1.

Financial Condition Covenants

8.2.

Indebtedness

8.3.

Liens

8.4.

Fundamental Changes

8.5.

Disposition of Property

8.6.

Investments

8.7.

Transactions with Affiliates

8.8.

Changes in Fiscal Periods

8.9.

Clauses Restricting Subsidiary Distributions

 

 

Section 9. EVENTS OF DEFAULT

 

Section 10. THE AGENTS

 

10.1.

Appointment

10.2.

Delegation of Duties

10.3.

Exculpatory Provisions

10.4.

Reliance by Administrative Agent

 

ii


--------------------------------------------------------------------------------




 

10.5.

Notice of Default

10.6.

Non-Reliance on Agents and Other Lenders

10.7.

Indemnification

10.8.

Agent in Its Individual Capacity

10.9.

Successor Administrative Agent

10.10.

Securitizations

10.11.

Co-Documentation Agents and Syndication Agent

 

 

Section 11. MISCELLANEOUS

 

11.1.

Amendments and Waivers

11.2.

Notices

11.3.

No Waiver; Cumulative Remedies

11.4.

Survival of Representations and Warranties

11.5.

Payment of Expenses and Taxes

11.6.

Successors and Assigns; Participations and Assignments

11.7.

Adjustments; Set-off

11.8.

Counterparts

11.9.

Severability

11.10.

Integration

11.11.

GOVERNING LAW

11.12.

Submission To Jurisdiction; Waivers

11.13.

Acknowledgements

11.14.

Releases of Guarantees

11.15.

Confidentiality

11.16.

WAIVERS OF JURY TRIAL

11.17.

USA PATRIOT Act.

 

SCHEDULES:

1.1A

Commitments

5.1(a)(i)

Financial Condition

5.1(b)

Guarantee Obligations

5.3

Compliance with Law

5.4

Consents, Authorizations, Filings and Notices

5.6

Litigation

5.15

Subsidiaries

8.3(f)

Existing Liens

 

EXHIBITS:

A

Form of Guarantee

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E-1

Form of Legal Opinion of Katten Muchin Rosenman LLP

E-2

Form of Legal Opinion of Honigman Miller Schwartz and Cohn LLP

F

Form of Exemption Certificate

G

Form of Revolving Commitment Increase Supplement

H

Form of Augmenting Lender Supplement

 

iii


--------------------------------------------------------------------------------


CREDIT AGREEMENT (this “Agreement”), dated as of June 8, 2006, among MSC
INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION and SOVEREIGN BANK, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), CITIBANK, N.A., as syndication agent
(in such capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

The parties hereto hereby agree as follows:


SECTION 1. DEFINITIONS

1.1.          Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day, and (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1%. For purposes hereof:  “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to debtors).
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”:  as defined in Section 6.1.

“Acquisition Agreement”:  the Stock Purchase Agreement, dated as of March 15,
2006, among JLK Direct Distribution, Inc., Kennametal Inc., the Borrower and MSC
Acquisition Corp. VI.

“Acquisition Documentation”:  collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Adjustment Date”:  as defined in the Pricing Grid.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.


--------------------------------------------------------------------------------




“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Applicable Margin”:  for each Type of Loan, the rate per annum determined
pursuant to the Pricing Grid.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”:  as defined in Section 11.6(b).

“Assignee”:  as defined in Section 11.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

“Augmenting Lender”:  as defined in Section 3.1(c).

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Benefitted Lender”:  as defined in Section 11.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrower EBITDA Statement”:  as defined in Section 5.1(a).

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 5.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal

2


--------------------------------------------------------------------------------




property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Closing Date”:  the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied, which date is June 8, 2006.

“Co-Documentation Agents”:  as defined in the preamble hereto.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower or any Group Member within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower or any
Group Member and that is treated as a single employer under Section 414 of the
Code.

3


--------------------------------------------------------------------------------




“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 4.8, 4.9, 4.10 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated May 10, 2006 and furnished to certain Lenders.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs and (e) any non-cash employee stock
compensation charges or expenses, and minus, (a) to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (iii) income tax credits (to
the extent not netted from income tax expense) and (iv) any other non-cash
income and (b) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) pursuant to any determination of
the Consolidated Leverage Ratio, (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period and after giving pro forma effect to any
adjustments (including, without limitation, operating and expense reductions) as
would be permitted to be reflected in pro forma financial information complying
with the requirements of Article 11 of Regulation S-X under the Securities Act
of 1933, as amended (and the interpretations of the SEC thereunder). As used in
this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $10,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.
For purposes of this Agreement, including without limitation in

4


--------------------------------------------------------------------------------




connection with the calculation of Consolidated EBITDA for any Reference Period
hereunder, Consolidated EBITDA shall be deemed to be $53,157,000, $63,356,000
and $69,328,000 for the fiscal quarters ended August 27, 2005, November 26, 2005
and February 25, 2006, respectively.

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and Securitizations and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) except as provided in the definition of Consolidated EBITDA, the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated Tangible Assets”:  at any date, the total assets of the Borrower
and its consolidated Subsidiaries at such date, as determined on a consolidated
basis in accordance with GAAP, less their consolidated Intangible Assets. For
purposes of this definition, “Intangible Assets” means the amount of (i) all
write-ups in the book value of any asset owned by the Borrower or a Subsidiary
and (ii) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights
and other intangible assets, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to the Acquisition and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

5


--------------------------------------------------------------------------------




“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

6


--------------------------------------------------------------------------------




 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“Facility Fee Rate”:  the rate per annum determined pursuant to the Pricing
Grid.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee”:  the Guarantee to be executed and delivered by each Subsidiary
Guarantor, substantially in the form of Exhibit A.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to

7


--------------------------------------------------------------------------------




purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Increasing Lender”:  as defined in Section 3.1(c).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (f), (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (i) all Indebtedness incurred in connection with any Securitization
in which such Person participates, and (j) for the purposes of
Section 9(e) only, all obligations of such Person in respect of Swap Agreements.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months

8


--------------------------------------------------------------------------------




or less, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans;

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Investments”:  as defined in Section 8.6.

“Issuing Lender”:  JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

“J&L”:  J&L America, Inc., doing business as J&L Industrial Supply, a Michigan
corporation.

“L/C Commitment”:  $25,000,000.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

9


--------------------------------------------------------------------------------




“Letters of Credit”:  as defined in Section 3.7(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Guarantee, the Notes and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Domestic Subsidiary”:  (a) as of the Closing Date, Sid Tool Co., Inc.,
Enco Manufacturing Co., Inc. and J&L and (b) thereafter, any Domestic Subsidiary
of the Borrower the annual revenues of which exceed $25,000,000 as of the end of
the most recently completed fiscal quarter for which financial statements have
been delivered pursuant to Section 7.1; provided that the aggregate annual
revenues of all non-Material Domestic Subsidiaries shall not exceed 10% of the
aggregate annual revenues of the Borrower and its Subsidiaries as of the end of
the most recently completed fiscal quarter for which financial statements have
been delivered pursuant to Section 7.1.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”:  as defined in Section 4.9(a).

“Non-U.S. Lender”:  as defined in Section 4.9(d).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding,

10


--------------------------------------------------------------------------------




relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender (or, in the case of Specified Swap Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document; provided,
however, that Other Taxes shall not include any such taxes if such taxes arise
due to a Lender changing the office where it holds or owns its Loans, unless
such change in lending office is pursuant to Section 4.11 of this Agreement.

“Participant”:  as defined in Section 11.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investors”:  the collective reference to (a) Mitchell Jacobson,
(b) Majorie Gershwind, (c) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of Mitchell Jacobson or Majorie Gershwind
including, but not limited to, such one or more organizations to which transfers
are deductible for Federal, estate, gift or income tax purposes, and (d) any
trust, the beneficiaries of which include only Mitchell Jacobson, Majorie
Gershwind, their spouses, their lineal descendants and any other members of
their families, and such one or more organizations to which transfers are
deductible for Federal, estate, gift, or income tax purposes.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, charitable organization,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Plan”:  at a particular time, any employee pension benefit plan (within the
meaning of Section 3(2) of ERISA) that is covered by ERISA and in respect of
which the Borrower or in the case of a Plan that is subject to Section 412 of
the Code or Section 302 of ERISA, any Group Member or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pricing Grid”:  the table set forth below.

11


--------------------------------------------------------------------------------




 

 

Consolidated
Leverage Ratio

 

 

Applicable
Margin for Term
Loans that are
Eurodollar Loans

 

Applicable
Margin for Term
Loans that are
ABR Loans

 

Applicable Margin
for Revolving
Loans that are
Eurodollar Loans

 

Applicable
Margin for
Revolving Loans
that are ABR
Loans

 

Facility Fee
Rate

 

Equal to or higher than 2.25 to 1.00

 

0.875%

 

0%

 

0.70%

 

0%

 

0.175%

 

Less than 2.25 to 1.00, but equal to or higher than 1.50 to 1.00

 

0.75%

 

0%

 

0.625%

 

0%

 

0.125%

 

Less than 1.50 to 1.00

 

0.50%

 

0%

 

0.40%

 

0%

 

0.10%

 

 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 7.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements pursuant to Section 7.1 are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply. Each determination of the Consolidated Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 8.1.

“Priority Debt”:  without duplication, (a) all Indebtedness of Subsidiaries
which are not Subsidiary Guarantors, (b) all Indebtedness of the Borrower or any
of its Subsidiaries secured by a Lien other than Liens permitted by
Section 8.3(a) through Section 8.3(f) and Section 8.3(h) and (c) all
Indebtedness of the Borrower or any of its Subsidiaries incurred in connection
with any Securitization.

“Properties”:  as defined in Section 5.17(a).

“Refunded Swingline Loans”:  as defined in Section 3.4.

“Register”:  as defined in Section 11.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal

12


--------------------------------------------------------------------------------




amount of the Term Loans then outstanding and (ii) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Payment”:  any payment of dividends, any payment on account of the
purchase, redemption, defeasance, retirement or other acquisition of any Capital
Stock and any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Commitments is
$75,000,000.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 3.1(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Revolving Extensions of Credit then outstanding.

“Revolving Termination Date”:  June 8, 2011 or such earlier date on which the
Revolving Commitments may terminate pursuant to Section 9 or Section 3.6.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

13


--------------------------------------------------------------------------------




“Securitization”:  any transaction or series of transactions entered into by the
Borrower or any Subsidiary pursuant to which the Borrower or such Subsidiary, as
the case may be, sells, conveys or otherwise transfers to a Securitization
Vehicle Securitization Assets of the Borrower or such Subsidiary (or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Vehicle), and which Securitization Vehicle
finances the acquisition of such Securitization Assets (i) with proceeds from
the issuance of Third Party Interests, (ii) with Sellers’ Retained Interests or
(iii) with proceeds from the sale or collection of Securitization Assets
previously purchased by such Securitization Vehicle.

“Securitization Assets”:  any accounts receivable owed to or owned by the
Borrower or any Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights) which are of the type customarily transferred in
connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Borrower or a Subsidiary to a
Securitization Vehicle in connection with a Securitization permitted by
Section 8.5.

“Securitization Vehicle”:  a Person that is a direct wholly owned Subsidiary of
the Borrower or a Subsidiary formed for the purpose of effecting one or more
Securitizations to which the Borrower or its Subsidiaries transfer
Securitization Assets and which, in connection therewith, issues Third Party
Interests or Sellers’ Retained Interests; provided that such Securitization
Vehicle shall engage in no business other than the purchase of Securitization
Assets pursuant to Securitizations permitted by Section 8.5, the issuance of
Third Party Interests or other funding of such Securitizations and any
activities reasonably related thereto, and provided further that:

(x)  no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Securitization Vehicle (i) is guaranteed by the Borrower or
any Subsidiary (excluding guarantees of obligations (other than the principal of
and interest on Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is with recourse to or obligates the Borrower or any other Subsidiary of
the Borrower in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of the Borrower or any
other Subsidiary of the Borrower, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

(y)  neither the Borrower nor any Subsidiary has any material contract,
agreement, arrangement or understanding with such Securitization Vehicle other
than on terms which the Borrower reasonably believes to be no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower; and

(z)  neither the Borrower nor any Subsidiary has any obligation to maintain or
preserve such Securitization Vehicle’s financial condition or cause such
Securitization Vehicle to achieve certain levels of operating results.

“Sellers’ Retained Interests”:  the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred in a Securitization permitted by Section 8.5,
including any such debt or equity received in consideration for the
Securitization Assets transferred.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

14


--------------------------------------------------------------------------------




“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower or
any Guarantor and any Lender or affiliate thereof in respect of interest rates,
currency exchange rates or commodity prices.

“Standard Securitization Undertakings”:  representations, warranties, covenants,
indemnities and guarantees of performance entered into by the Borrower or any
Subsidiary which the Borrower has determined in good faith to be customary in a
Securitization, including those relating to the servicing of the assets of a
Securitization Vehicle.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  each Material Domestic Subsidiary of the Borrower,
other than any Securitization Vehicle.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

15


--------------------------------------------------------------------------------




“Swingline Loans”:  as defined in Section 3.3.

“Swingline Participation Amount”:  as defined in Section 3.4.

“Syndication Agent”:  as defined in the preamble hereto.

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$205,000,000.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  as defined in Section 2.1.

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s  Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Third Party Interests”:  with respect to any Securitization, notes, bonds or
other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Securitization Vehicle to banks, financing conduits, investors or
other financing sources (other than the Borrower and its Subsidiaries) the
proceeds of which are used to finance, in whole or in part, the purchase by such
Securitization Vehicle of Securitization Assets in a Securitization. The amount
of any Third Party Interests shall be deemed to equal the aggregate principal,
stated or invested amount of such Third Party Interests which are outstanding at
such time.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”:  the United States of America.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2.          Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

16


--------------------------------------------------------------------------------



(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
(I) ACCOUNTING TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP;
PROVIDED THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE
BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT
OF ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION
THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT
NOTIFIES THE BORROWERS THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY
PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS
GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN
SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE
HEREWITH.


SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1.          Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.2.

2.2.          Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the anticipated
Closing Date) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed. The Term Loans made on
the Closing Date shall initially be ABR Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

17


--------------------------------------------------------------------------------




2.3.          Repayment of Term Loans. The Term Loan of each Lender shall mature
in 16 consecutive quarterly installments beginning June 30, 2007, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by the
amount set forth below opposite such installment:

Installment

 

 

 

Principal Amount

June 30, 2007

 

$7,687,500

September 30, 2007

 

$7,687,500

December 31, 2007

 

$7,687,500

March 31, 2008

 

$7,687,500

June 30, 2008

 

$10,250,000

September 30, 2008

 

$10,250,000

December 31, 2008

 

$10,250,000

March 31, 2009

 

$10,250,000

June 30, 2009

 

$12,812,500

September 30, 2009

 

$12,812,500

December 31, 2009

 

$12,812,500

March 31, 2010

 

$12,812,500

June 30, 2010

 

$20,500,000

September 30, 2010

 

$20,500,000

December 31, 2010

 

$20,500,000

June 8, 2011

 

$20,500,000

 


SECTION 3. AMOUNTS AND TERMS OF REVOLVING COMMMITMENTS

3.1.          Revolving Commitments. (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 3.2 and 4.2.


(B)           THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE
REVOLVING TERMINATION DATE.


(C)           THE BORROWER MAY FROM TIME TO TIME ELECT TO INCREASE THE REVOLVING
COMMITMENTS IN A MINIMUM AMOUNT OF $25,000,000 SO LONG AS, AFTER GIVING EFFECT
THERETO, THE TOTAL REVOLVING COMMITMENTS DO NOT EXCEED $150,000,000. THE
BORROWER MAY ARRANGE FOR ANY SUCH INCREASE TO BE PROVIDED BY ONE OR MORE LENDERS
(EACH LENDER SO AGREEING TO AN INCREASE IN ITS REVOLVING COMMITMENT, AN
“INCREASING LENDER”), OR BY ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER
ENTITIES (EACH SUCH BANK, FINANCIAL INSTITUTION OR OTHER ENTITY, AN “AUGMENTING
LENDER”), TO INCREASE THEIR EXISTING REVOLVING COMMITMENTS, OR EXTEND REVOLVING
COMMITMENTS, AS THE CASE MAY BE, PROVIDED THAT (I) EACH AUGMENTING LENDER, SHALL
BE SUBJECT TO THE APPROVAL OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND
(II) (X) IN THE CASE OF AN INCREASING LENDER, THE BORROWER AND SUCH INCREASING
LENDER EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO, AND
(Y) IN THE CASE OF AN AUGMENTING LENDER, THE BORROWER AND SUCH AUGMENTING LENDER
EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT H

18


--------------------------------------------------------------------------------




hereto. Increases and new Revolving Commitments created pursuant to this clause
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Lenders and the Administrative Agent shall notify each
affected Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender), shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, the conditions set forth in paragraphs (a) and
(b) of Section 6.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Closing Date under Section 6.1(h) as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Revolving Commitments,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
relevant Revolving Lenders, each Revolving Lender’s portion of the outstanding
Revolving Loans of all the Revolving Lenders to equal its Revolving Percentage
of such outstanding Revolving Loans, (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower in accordance with the requirements of
Section 3.2), (iii) the risk participations in outstanding Letters of Credit
shall be automatically adjusted such that each Revolving Lender shall have a
risk participation in each outstanding Letter of Credit equal to its Revolving
Percentage and (iv) the Borrower shall pay all outstanding accrued interest and
fees through the effective date. The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence in respect of each Eurodollar Loan
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 4.10 if the deemed payment occurs other than on the last day of the
related Interest Periods.

3.2.          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.11 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided, that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 3.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the

19


--------------------------------------------------------------------------------




aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

3.3.          Swingline Commitment. (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (regardless of whether the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.


(B)           THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING
TERMINATION DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS
THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING LOAN IS
BORROWED, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.

3.4.          Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.


(B)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY
IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS
DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK
CITY TIME, REQUEST EACH REVOLVING LENDER TO MAKE, AND EACH REVOLVING LENDER
HEREBY AGREES TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING
LENDER’S REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS
(THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO
REPAY THE SWINGLINE LENDER. EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH
REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN
IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE
BUSINESS DAY AFTER THE DATE OF SUCH NOTICE. THE PROCEEDS OF SUCH REVOLVING LOANS
SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE
LENDER FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS. THE BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO
CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH
REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.

20


--------------------------------------------------------------------------------





(C)           IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER
OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE
DISCRETION, REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 3.4(B),
EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN
MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 3.4(B), PURCHASE FOR CASH AN
UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY
PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”)
EQUAL TO (I) SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES (II) THE SUM OF
THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO
HAVE BEEN REPAID WITH SUCH REVOLVING LOANS.


(D)           WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM
ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


(E)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO
IN SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 3.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE
SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE
FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 6, (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER,
(IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER,
ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.

3.5.          Facility Fees, etc. (a)   The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee for
the period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Facility Fee Rate on the average daily amount
of the Revolving Commitment of such Lender (whether used or unused) during the
period for which payment is made, provided that, if such Revolving Lender
continues to have any Revolving Extensions of Credit outstanding after its
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Revolving Lender’s Revolving Extensions of Credit
from and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Extensions
of Credit outstanding. Facility fees shall be payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof, provided that any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN
THE AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.

3.6.          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the

21


--------------------------------------------------------------------------------




Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

3.7.          L/C Commitment. (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).


(B)           THE ISSUING LENDER SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY
LETTER OF CREDIT IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.

3.8.          Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.9.          Fees and Other Charges. (a)  The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Borrower shall
pay to the Issuing Lender for its own account a fronting fee of 0.125% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.


(B)           IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE THE ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS
ARE INCURRED OR CHARGED BY THE ISSUING

22


--------------------------------------------------------------------------------




Lender in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

3.10.        L/C Participations. (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ISSUING LENDER PURSUANT TO SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED
PORTION OF ANY PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT IS
PAID TO THE ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE ISSUING LENDER ON DEMAND
AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS
360. IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE ISSUING LENDER BY SUCH L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, THE
ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER THE REVOLVING FACILITY. A
CERTIFICATE OF THE ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT
TO ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.


(C)           WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO
RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.10(A), THE ISSUING
LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO
BY THE ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE
ISSUING LENDER WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE
THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY
THE ISSUING LENDER SHALL BE REQUIRED TO BE RETURNED BY THE ISSUING LENDER, SUCH
L/C PARTICIPANT SHALL RETURN TO THE ISSUING LENDER THE PORTION THEREOF
PREVIOUSLY DISTRIBUTED BY THE ISSUING LENDER TO IT.

3.11.        Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such

23


--------------------------------------------------------------------------------




payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 4.4(b) and (y) thereafter, Section 4.4(c).

3.12.        Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.13.        Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.14.        Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.


SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1.          Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A,M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.10. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with

24


--------------------------------------------------------------------------------




(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

4.2.          Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.


(B)           ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH
WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND
PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE
AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD. UPON RECEIPT OF
ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.

4.3.          Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

4.4.          Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.


(B)           EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ABR PLUS THE APPLICABLE MARGIN.


(C)           (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO ABR LOANS UNDER THE REVOLVING FACILITY PLUS 2%, AND (II) IF ALL OR
A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR

25


--------------------------------------------------------------------------------




any facility fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.

4.5.          Computation of Interest and Fees. (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR. THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.4(A).

4.6.          Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)   the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

26


--------------------------------------------------------------------------------


4.7.          Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any facility fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS THEN
HELD BY THE TERM LENDERS. THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM
LOANS SHALL BE APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM
LOANS PRO RATA BASED UPON THE RESPECTIVE THEN REMAINING PRINCIPAL AMOUNTS
THEREOF. AMOUNTS PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


(C)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
LOANS THEN HELD BY THE REVOLVING LENDERS.


(D)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON,
NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS. THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED. IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY. IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY. IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT. IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE
AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY
TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON, AT A
RATE EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH
AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT. A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER
THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE
BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, IN

27


--------------------------------------------------------------------------------




reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

4.8.          Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(I)    SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

(II)   SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER,
BY AN AMOUNT THAT SUCH LENDER DEEMS TO BE MATERIAL, OF MAKING, CONVERTING INTO,
CONTINUING OR MAINTAINING EURODOLLAR LOANS OR ISSUING OR PARTICIPATING IN
LETTERS OF CREDIT, OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER IN RESPECT
THEREOF, THEN, IN ANY SUCH CASE, THE BORROWER SHALL PROMPTLY PAY SUCH LENDER,
UPON ITS DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER FOR
SUCH INCREASED COST OR REDUCED AMOUNT RECEIVABLE. IF ANY LENDER BECOMES ENTITLED
TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS PARAGRAPH, IT SHALL PROMPTLY
NOTIFY THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY
REASON OF WHICH IT HAS BECOME SO ENTITLED.

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.


(C)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS
INCURRED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE
BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED
THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT,
THEN SUCH NINE-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH
RETROACTIVE EFFECT. THE

28


--------------------------------------------------------------------------------




obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.9.          Taxes. (a)  All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and (ii) any branch profits
taxes imposed by a jurisdiction referred to in clause (i) of this section
4.9(a). If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender (including,
without limitation, any Non-U.S. Lender, as defined in Section 4.9(d)) with
respect to any Non-Excluded Taxes or Other Taxes (i) that are attributable to
such Lender’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
changes the office where it holds or owns its Loans), except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment (or
change in lending office), to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, UNLESS SUCH
OTHER TAXES ARE EXCLUDED UNDER THE PROVISO IN SECTION 4.9(A).


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF, A COPY OF THE RETURN REPORTING
SUCH PAYMENT OR OTHER EVIDENCE OF PAYMENT. IF THE BORROWER FAILS TO PAY ANY
NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY,
THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY
INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


(D)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT F AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND

29


--------------------------------------------------------------------------------




the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver (but such inability shall not
affect whether or not a particular tax is an excluded tax under Section 4.9(a).


(E)           A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)            IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.9, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 4.9 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR
SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT AND TO THE EXTENT OF THE AMOUNT
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


(G)           THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.

4.10.        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or

30


--------------------------------------------------------------------------------




continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.11.        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.8 or
4.9(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage for which it is not indemnified by Borrower, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 4.8 or 4.9(a).

4.12.        Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.8 or 4.9(a) or (b) defaults in its obligation to make Loans hereunder,
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 4.11
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.8 or 4.9(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 4.10 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.8 or 4.9(a), as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.


SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

5.1.          Financial Condition. (a)  Schedule 5.1(a)(i) sets forth a
statement (the “Borrower EBITDA Statement”) of the Borrower’s Consolidated
EBITDA for the twelve months ended February 25, 2006. The Borrower EBITDA
Statement, together with the audited and unaudited financial statements of the
Borrower set forth in Section 5.1(b) below, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at the
end of the fiscal periods identified in each such financial statement, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal periods then ended identified in each such financial
statement. Schedule 5.1(a) also sets forth J&L’s operating income for the twelve
months ended March 31, 2006. The Borrower has also

31


--------------------------------------------------------------------------------




provided each Lender with a copy of the Historical Financials and the Interim
Financials, as such terms are defined in the Acquisition Documentation.


(B)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT AUGUST 30, 2003, AUGUST 28, 2004 AND AUGUST 27,
2005, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR
THE FISCAL YEARS ENDED ON SUCH DATES, REPORTED ON BY AND ACCOMPANIED BY AN
UNQUALIFIED REPORT FROM ERNST & YOUNG LLP, PRESENT FAIRLY THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH
FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED. THE UNAUDITED CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT
FEBRUARY 25, 2006, AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS FOR THE 6-MONTH PERIOD ENDED ON SUCH DATE, PRESENT FAIRLY THE
CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND
ITS CONSOLIDATED CASH FLOWS FOR THE 6-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS). ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE
RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE
AFOREMENTIONED FIRM OF ACCOUNTANTS AND DISCLOSED THEREIN) AND THE OMISSION IN
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE INFORMATION AND FOOTNOTES NOT
REQUIRED UNDER GAAP TO BE INCLUDED IN INTERIM UNAUDITED FINANCIAL INFORMATION.
EXCEPT AS SET FORTH ON SCHEDULE 5.1(B), NO GROUP MEMBER HAS ANY MATERIAL
GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY
LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER
OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH. DURING THE PERIOD FROM
AUGUST 27, 2005 TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO DISPOSITION
BY ANY GROUP MEMBER OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY.

5.2.          No Change. Since August 27, 2005, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

5.3.          Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to so qualify, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, or, with respect to J&L, as set forth on Schedule 5.3 attached hereto.

5.4.          Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except consents, authorizations, filings
and notices described in Schedule 5.4, and those filings required in connection
with the consummation of the Acquisition in accordance with the Securities
Exchange Act of 1934 and the rules 

32


--------------------------------------------------------------------------------




and regulations promulgated thereunder and the rules of the New York Stock
Exchange, which consents, authorizations, filings and notices have been obtained
or made and are in full force and effect, or will be made in accordance with the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder or applicable New York Stock Exchange rules. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5.          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

5.6.          Litigation. Except as set forth on Schedule 5.6 attached hereto,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

5.7.          No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

5.8.          Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, in each case
material to its business and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and none of such property
is subject to any Lien except as permitted by Section 8.3.

5.9.          Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property. The use of such
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect, except where such infringement, individually
or in the aggregate, does not have a Material Adverse Effect.

5.10.        Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except (a) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant

33


--------------------------------------------------------------------------------




Group Member or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect; no tax Lien has been filed
(other than a tax Lien described in Section 8.3(a)), and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such tax, fee or
other charge.

5.11.        Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

5.12.        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

5.13.        ERISA. Neither a Reportable Event (in the case of any Single
Employer Plan) nor, in the case of a Plan subject to Section 412 of the Code or
Section 302 of ERISA, an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred with respect to
any such Plan during the five-year period prior to the date on which this
representation is made or deemed made and, except as has not resulted or is not
likely to result in material liability to the Group Members, each Plan has
complied in all respects with the applicable provisions of ERISA and the Code.
No termination of a Single Employer Plan has occurred that has resulted or is
likely to result in material liability to the Group Members with respect to the
Group Members, and no Lien in favor of the PBGC or such a Plan has arisen with
respect to a Plan, during such five-year period. The present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount that
is material to the Group Members. Neither the Borrower, any Group Member nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA with respect to the Group Members, and the
Group Members would not become subject to any material liability under ERISA if
the Borrower, any Group Member or any Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
To Borrower’s knowledge, no such Multiemployer Plan is in Reorganization or
Insolvent.

5.14.        Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

5.15.        Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date to reflect
changes after the Closing Date, (a) Schedule 5.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such

34


--------------------------------------------------------------------------------




Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options and/or
restricted stock granted to employees, consultants or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary, except as created by the Loan Documents.

5.16.        Use of Proceeds. The proceeds of the Term Loans shall be used to
finance a portion of the Acquisition and to pay related fees and expenses. The
proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used (a) to finance a portion of the Acquisition and to pay
related fees and expenses and (b) for general corporate purposes.

5.17.        Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:


(A)           THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY
CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD
GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;


(B)           NO GROUP MEMBER HAS RECEIVED OR IS AWARE OF ANY NOTICE OF
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY
REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH
REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS OPERATED BY ANY GROUP MEMBER
(THE “BUSINESS”), NOR DOES THE BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT
ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED;


(C)           MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR
DISPOSED OF FROM THE PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION
THAT COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW, NOR HAVE ANY
MATERIALS OF ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED
OF AT, ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT
COULD GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;


(D)           NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH ANY GROUP MEMBER IS OR WILL BE NAMED AS A PARTY WITH
RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY CONSENT DECREES OR
OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER
ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PROPERTIES OR THE BUSINESS;


(E)           THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES, OR ARISING FROM OR RELATED TO
THE OPERATIONS OF ANY GROUP MEMBER IN CONNECTION WITH THE PROPERTIES OR
OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN AMOUNTS OR IN A
MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS;


(F)            THE PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN
COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT
THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS; AND


(G)           NO GROUP MEMBER HAS ASSUMED ANY LIABILITY OF ANY OTHER PERSON
UNDER ENVIRONMENTAL LAWS.

35


--------------------------------------------------------------------------------




5.18.        Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum or any other document, certificate or written statement furnished by
or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. To the Borrower’s knowledge, as of the date
hereof, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects.

5.19.        Solvency. Each Loan Party is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

5.20.        Certain Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the Acquisition Documentation, including
any amendments, supplements or modifications with respect thereto.


SECTION 6. CONDITIONS PRECEDENT

6.1.          Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1A and (ii) the Guarantee,
executed and delivered by each Subsidiary Guarantor.

(b) Acquisition. The acquisition by MSC Acquisition Corp. VI of all of the
outstanding Capital Stock of J&L from JLK Direct Distribution Inc. pursuant to
the Acquisition Agreement (the “Acquisition”) shall have been consummated in
accordance with applicable law and on terms and conditions reasonably
satisfactory to the Lenders. The Acquisition Documentation shall have
satisfactory terms and conditions, and no provision thereof shall have been
waived, amended, supplemented or otherwise modified in any material respect
without the approval of the Lenders.

(c) Financial Statements. The Lenders shall have received the Historical
Financials and Interim Financials described in Section 5.1 and such financial
statements shall comply in all material respects with the requirements set forth
in Schedule 2.02 of the Acquisition Documentation.

(d) Projections. The Lenders shall have received satisfactory projections
through 2011.

36


--------------------------------------------------------------------------------


(e) Approvals. All governmental and third party approvals necessary in
connection with the Acquisition, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Acquisition or
the financing contemplated hereby.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(h) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i)    the legal opinion of Katten Muchin Rosenman LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit E-1; and

(ii)   the legal opinion of Honigman Miller Schwartz and Cohn LLP, special
Michigan counsel to Borrower and J&L, substantially in the form of Exhibit E-2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

6.2           Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided, however, that for the initial extension of credit on the
Closing Date and any extension of credit prior to August 26, 2006, the
representations and warranties in Sections 5.1(a), 5.2, 5.3(d), 5.4 (but only
with regard to the third sentence thereof), 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.12,
5.13, 5.17 and 5.18, to the extent they relate to the business of J&L as
conducted prior to the Closing Date, shall be limited to the Borrower’s
knowledge.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

37


--------------------------------------------------------------------------------




SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

7.1           Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a) as soon as available, but in any event within 90 days (or such shorter
period as the SEC shall specify for the filing of annual reports on Form 10-K)
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days (or such
shorter period as the SEC shall specify for the filing of quarterly reports on
Form 10-Q) after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Information required to be delivered pursuant to this Section 7.1 shall be
deemed to have been delivered to the Lenders on the date on which the Borrower
provides written notice to the Lenders that such information has been posted on
the Borrower’s website on the Internet at http:/www.mscdirect.com or is
available on the website of the SEC at http:/www.sec.gov (to the extent such
information has been posted or is available as described in such notice).
Information required to be delivered pursuant to this Section 7.1 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 11.2.

7.2           Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and

38


--------------------------------------------------------------------------------




the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements and (x) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

(c) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC (it being understood that information required to be
delivered pursuant to this Section 7.2(c) (i) shall be deemed to have been
delivered to the Lenders on the date on which the Borrower provides written
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http:/www.mscdirect .com or is available on the
website of the SEC at http:/www.sec.gov (to the extent such information has been
posted or is available as described in such notice) and (ii) may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 11.2); and

(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

7.3           Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where such failure to pay, discharge
or otherwise satisfy could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

7.4           Maintenance of Existence; Compliance. (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.5           Maintenance of Property; Insurance. (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

7.6           Inspection of Property; Books and Records; Discussions. (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender, upon reasonable prior notice, to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and

39


--------------------------------------------------------------------------------




financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.

7.7           Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)  any litigation or proceeding affecting any Group Member (i) which, if
adversely decided, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) in which any material
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien with respect to a Plan in favor
of the PBGC or such a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC against the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

7.8           Environmental Laws. (a)  Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect.


(B)           CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS, EXCEPT TO THE EXTENT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

7.9           Additional Guarantors. With respect to any Domestic Subsidiary
(other than a Securitization Vehicle) that becomes a Material Domestic
Subsidiary after the Closing Date or any new Material Domestic Subsidiary (other
than a Securitization Vehicle) created or acquired after the Closing Date,
promptly (i) cause such Material Domestic Subsidiary (A)  to execute and deliver
to the Administrative Agent a supplement to the Guarantee substantially in the
form of Annex A to the

40


--------------------------------------------------------------------------------




Guarantee and (B) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (ii) if requested by the Administrative Agent, deliver to
the Administrative Agent a legal opinion relating to the matters described
above, which opinion shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.


SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

8.1           Financial Condition Covenants.


(A)           CONSOLIDATED LEVERAGE RATIO. PERMIT THE CONSOLIDATED LEVERAGE
RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF
THE BORROWER TO EXCEED 3.00 TO 1.00.


(B)           CONSOLIDATED INTEREST COVERAGE RATIO. PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF
THE BORROWER TO BE LESS THAN 3.00 TO 1.00; PROVIDED, THAT FOR THE PURPOSES OF
DETERMINING THE RATIO DESCRIBED ABOVE FOR THE FOUR FISCAL QUARTER PERIOD OF THE
BORROWER ENDING AUGUST 26, 2006, NOVEMBER 25, 2006 AND FEBRUARY 24, 2007,
CONSOLIDATED INTEREST EXPENSE FOR THE RELEVANT PERIOD SHALL BE DEEMED TO EQUAL
CONSOLIDATED INTEREST EXPENSE FOR THE FISCAL QUARTERS ENDING AUGUST 26, 2006,
NOVEMBER 25, 2006 AND FEBRUARY 24, 2007, RESPECTIVELY (AND, IN THE CASE OF THE
LATTER TWO SUCH DETERMINATIONS, THE PRECEDING THREE- OR SIX-MONTH PERIOD,
RESPECTIVELY, AFTER THE CLOSING DATE) MULTIPLIED BY 4, 2 AND 4/3, RESPECTIVELY.

8.2           Indebtedness. (a)  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness of the Borrower or any Subsidiary
Guarantor if, after giving effect thereto, on a pro forma basis, the Borrower
would not be in compliance with Section 8.1(a) as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1.


(B)           CREATE, ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO
EXIST ANY PRIORITY DEBT, EXCEPT:

(I)    INDEBTEDNESS INCURRED IN CONNECTION WITH SECURITIZATIONS PERMITTED BY
SECTION 8.5; AND

(II)   OTHER PRIORITY DEBT, PROVIDED THAT, AT THE TIME OF CREATION, ISSUANCE,
INCURRENCE, ASSUMPTION, BECOMING LIABLE IN RESPECT THEREOF OR EXISTENCE THEREOF
AND AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF PRIORITY DEBT (OTHER
THAN PRIORITY DEBT PERMITTED BY CLAUSE (I) OF THIS SECTION 8.2(B)) THEN
OUTSTANDING DOES NOT EXCEED 10% OF CONSOLIDATED TANGIBLE ASSETS AS OF THE LAST
DAY OF THE IMMEDIATELY PRECEDING FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN DELIVERED PURSUANT TO SECTION 7.1.

8.3           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

41


--------------------------------------------------------------------------------




(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any Subsidiary (including,
without limitation, Capital Lease Obligations) permitted under Section 8.2(b) to
finance the acquisition of fixed or capital assets, provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (iii) the amount of
Indebtedness secured thereby is not increased;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(i) Liens in favor of any Securitization Vehicle or any collateral agent on
Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle in connection with Securitizations permitted by
Section 8.5; and

(j) Liens not otherwise permitted by this Section so long as the Borrower is in
compliance with Section 8.2(b).

8.4           Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation);

42


--------------------------------------------------------------------------------




(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 8.5;

(c) any Investment expressly permitted by Section 8.6 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary (other than a Material Domestic Subsidiary) may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interest of the Borrower and is not materially
disadvantageous to the Lenders.

8.5           Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b)  the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 8.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) sales of Securitization Assets to one or more Securitization Vehicles in
Securitizations, provided that (i) each such Securitization is effected on
market terms as reasonably determined by the management of the Borrower and
(ii) the aggregate amount of Third Party Interests in respect of all such
Securitizations does not exceed $100,000,000 at any time outstanding; and

(f) the Disposition of other property, provided that, at the time of such
Disposition, the fair market value of the property so Disposed, together with
the fair market value of all other property Disposed under this
Section 8.5(f) during such fiscal year of the Borrower, shall not exceed 20% of
Consolidated Tangible Assets (determined as of the last day of the immediately
preceding fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1).

8.6           Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) the Acquisition;

43


--------------------------------------------------------------------------------




(e) Investments consisting of Sellers’ Retained Interests in Securitizations
permitted by Section 8.5; and

(f) other Investments, provided that (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) the Borrower
shall be in compliance with the covenants set forth in Section 8.1 as of the
last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1 after giving effect, on a
pro forma basis, to such Investment as if it had occurred on the first day of
the relevant period and (iii) in the case of Investments in excess of
$25,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying the satisfaction of the
foregoing conditions and setting forth in reasonable detail the calculations
necessary to determine compliance with clause (ii) above.

8.7           Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, provided that this Section 8.7 shall not prohibit any sale of
Securitization Assets to Securitization Vehicles and other transactions effected
as part of Securitizations permitted by Section 8.5.

8.8           Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than the Saturday closest to August 31 or change the
Borrower’s method of determining fiscal quarters.

8.9           Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary and
(iii) customary restrictions contained in any documents relating to any
Securitizations, provided such restrictions only apply to the applicable
Securitization Vehicle and its assets.


SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such

44


--------------------------------------------------------------------------------




other Loan Document shall prove to have been inaccurate in any material respect
on or as of the date made or deemed made (it being understood that, prior to
August 26, 2006, the representations and warranties in Sections 5.1(a), 5.2,
5.3(d), 5.4 (but only with regard to the third sentence thereof), 5.5, 5.6, 5.7,
5.8, 5.9, 5.10, 5.12, 5.13, 5.17 and 5.18, to the extent they relate to the
business of J&L as conducted prior to the Closing Date, shall be made or deemed
made by the Borrower only to its knowledge); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)

45


--------------------------------------------------------------------------------




above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) the occurrence of any non-exempt “prohibited transaction” (as defined in
Section 406 and 408of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the reasonable judgment of the Required Lenders, reasonably be expected to have
a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof;

(i) the guarantee of any Subsidiary Guarantor contained in the Guarantee shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d) 3 and 13(d) 5 under the Exchange Act), directly or
indirectly, of more than 25% of the outstanding stock of the Borrower entitled
to vote in the election of directors or (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts

46


--------------------------------------------------------------------------------




of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.


SECTION 10. THE AGENTS

10.1         Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
 Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2         Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

10.3         Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

47


--------------------------------------------------------------------------------


10.4.        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

10.5.        Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

10.6.        Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

48


--------------------------------------------------------------------------------




 

10.7.        Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

10.8.        Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9.        Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9(a) or Section 9(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

10.10.     Securitizations. Each party hereto authorizes the Administrative
Agent to enter into customary intercreditor agreements not inconsistent with the
provisions hereof, in connection with Securitizations permitted under this
Agreement.

49


--------------------------------------------------------------------------------




 

10.11.       Co-Documentation Agents and Syndication Agent. Neither the
Co-Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.


SECTION 11. MISCELLANEOUS

11.1.        Amendments and Waivers. (a)  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or Reimbursement Obligations,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 11.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 4.7 without the written consent of the
Majority Facility Lenders in respect of each Facility adversely affected
thereby; (v) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (vi) amend, modify or waive any provision of
Section 10 without the written consent of the Administrative Agent; (vii) amend,
modify or waive any provision of Section 3.3 or 3.4 without the written consent
of the Swingline Lender; or (viii) amend, modify or waive any provision of
Section 3 without the written consent of the Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (V), INCLUSIVE, OF THE PROVISO TO SECTION 11.1(A), THE
CONSENT OF LENDERS HAVING REVOLVING EXTENSIONS OF CREDIT, TERM LOANS AND UNUSED
COMMITMENTS REPRESENTING MORE THAN 50% OF THE SUM OF THE TOTAL REVOLVING
EXTENSIONS OF CREDIT, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT SUCH TIME
IS OBTAINED BUT THE CONSENT OF ONE

50


--------------------------------------------------------------------------------





 


OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN
THE BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE
INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER CLAUSE (I) OR
(II) BELOW, TO EITHER (I) REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS
(OR, AT THE OPTION OF THE BORROWER IF ANY SUCH LENDER’S CONSENT IS REQUIRED WITH
RESPECT TO LESS THAN ALL CLASSES OF LOANS (OR RELATED COMMITMENTS), TO REPLACE
ONLY THE COMMITMENTS AND/OR LOANS OF ANY SUCH NON-CONSENTING LENDER THAT GAVE
RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE
ASSIGNEES PURSUANT TO, AND WITH THE EFFECT OF AN ASSIGNMENT UNDER, SECTION 4.12
SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH ASSIGNEE CONSENTS TO THE
PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OR (II) TERMINATE SUCH
NON-CONSENTING LENDER’S COMMITMENT (IF SUCH LENDER’S CONSENT IS REQUIRED AS A
RESULT OF ITS COMMITMENT) AND/OR REPAY EACH CLASS OF OUTSTANDING LOANS OF SUCH
LENDER THAT GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S CONSENT; PROVIDED
(A) THAT, UNLESS THE COMMITMENTS THAT ARE TERMINATED AND LOANS THAT ARE REPAID
PURSUANT TO THE PRECEDING CLAUSE (II) ARE IMMEDIATELY REPLACED IN FULL AT SUCH
TIME THROUGH THE ADDITION OF NEW LENDERS OR THE INCREASE OF THE COMMITMENTS
AND/OR OUTSTANDING LOANS OF EXISTING LENDERS (WHO IN EACH CASE MUST SPECIFICALLY
CONSENT THERETO), THEN IN THE CASE OF ANY ACTION PURSUANT TO THE PRECEDING
CLAUSE (II), LENDERS HAVING REVOLVING EXTENSIONS OF CREDIT, TERM LOANS AND
UNUSED COMMITMENTS REPRESENTING MORE THAN 50% OF THE SUM OF THE TOTAL REVOLVING
EXTENSIONS OF CREDIT, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT SUCH TIME
(DETERMINED AFTER GIVING EFFECT TO THE PROPOSED ACTION) SHALL SPECIFICALLY
CONSENT THERETO AND (B) ANY SUCH REPLACEMENT OR TERMINATION TRANSACTION
DESCRIBED ABOVE SHALL BE EFFECTIVE ON THE DATE NOTICE IS GIVEN OF THE RELEVANT
TRANSACTION AND SHALL HAVE A SETTLEMENT DATE NO EARLIER THAN FIVE BUSINESS DAYS
AND NO LATER THAN 90 DAYS AFTER THE RELEVANT TRANSACTION; PROVIDED FURTHER THAT
THE BORROWER SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER, TERMINATE ITS
COMMITMENT OR REPAY ITS LOANS SOLELY AS A RESULT OF THE EXERCISE OF SUCH
LENDER’S RIGHTS (AND THE WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH LENDER)
PURSUANT TO CLAUSES (VI) THROUGH (VIII) OF THE PROVISO TO SECTION 11.1(A).


(C)           NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED (OR
AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWER (A) TO ADD ONE OR MORE ADDITIONAL CREDIT
FACILITIES TO THIS AGREEMENT AND TO PERMIT THE EXTENSIONS OF CREDIT FROM TIME TO
TIME OUTSTANDING THEREUNDER AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF
TO SHARE RATABLY IN THE BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WITH THE TERM LOANS AND REVOLVING EXTENSIONS OF CREDIT AND THE ACCRUED INTEREST
AND FEES IN RESPECT THEREOF AND (B) TO INCLUDE APPROPRIATELY THE LENDERS HOLDING
SUCH CREDIT FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS AND MAJORITY
FACILITY LENDERS.

11.2.        Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:

 

MSC Industrial Direct Co., Inc.
75 Maxess Road
Melville, New York 11747

 

 

Attention:

 

 

Telecopy:

 

 

Telephone:

 

51


--------------------------------------------------------------------------------




 

 

Administrative Agent:

 

J.P. Morgan Securities, Inc.
Long Island Corporate
Banking Group
395 North Service Road,
Suite 302
Melville NY 11747

 

 

 

 

 

Attention: John K. Budzynski

 

 

Telecopy: (631) 755-5184

 

 

Telephone: (631) 755-5179

 

 

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2, Section 3 and Section 4 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

11.3.         No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5         Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the

52


--------------------------------------------------------------------------------




 

transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, excluding taxes (as to which the provisions of
Section 4.9 shall control) with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to Charles Boehlke, Executive Vice President and
Chief Financial Officer (Telecopy No. 516-812-1703), at the address of the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

11.6.         Successors and Assigns; Participations and Assignments. (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH
(B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN
“ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING
TO IT) WITH THE PRIOR WRITTEN CONSENT OF:

(A)                              THE BORROWER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD), PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND (AS DEFINED BELOW) OR, IF AN EVENT OF DEFAULT UNDER SECTION 9(A) OR (F) HAS
OCCURRED AND IS CONTINUING, ANY OTHER PERSON; AND

(B)                                THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ALL
OR ANY PORTION OF A TERM LOAN  TO A LENDER, AN AFFILIATE OF A LENDER OR AN
APPROVED FUND.

53


--------------------------------------------------------------------------------




 

(II)   ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE
ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENTS OR LOANS UNDER ANY
FACILITY, THE AMOUNT OF THE COMMITMENTS OR LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT OTHERWISE CONSENT, PROVIDED THAT (1) NO SUCH CONSENT OF THE BORROWER SHALL
BE REQUIRED IF AN EVENT OF DEFAULT UNDER SECTION 9(A) OR (F) HAS OCCURRED AND IS
CONTINUING AND (2) SUCH AMOUNTS SHALL BE AGGREGATED IN RESPECT OF EACH LENDER
AND ITS AFFILIATES OR APPROVED FUNDS, IF ANY;

(B)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

(C)                                THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN
WHICH THE ASSIGNEE DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL
SYNDICATE-LEVEL INFORMATION (WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES) WILL BE MADE AVAILABLE AND WHO MAY RECEIVE SUCH
INFORMATION IN ACCORDANCE WITH THE ASSIGNEE’S COMPLIANCE PROCEDURES AND
APPLICABLE LAWS, INCLUDING FEDERAL AND STATE SECURITIES LAW.

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGA­TIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 4.8, 4.9, 4.10 AND 11.5). ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 11.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

54


--------------------------------------------------------------------------------




 

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING LENDER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)   UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT. SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 4.8, 4.9 AND 4.10 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 11.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH
PARTICIPANT SHALL BE SUBJECT TO SECTION 11.7(A) AS THOUGH IT WERE A LENDER.

(II)   A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 4.8 OR 4.9 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT. ANY PARTICIPANT THAT IS A NON-U.S. LENDER SHALL NOT BE ENTITLED
TO THE BENEFITS OF SECTION 4.9 UNLESS SUCH PARTICIPANT COMPLIES WITH
SECTION 4.9(D).


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

55


--------------------------------------------------------------------------------




 


(E)           THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT
REGARD TO THE LIMITATIONS SET FORTH IN SECTION 11.6(B). THE BORROWER, EACH
LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL NOT INSTITUTE
AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A
CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR
LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR
AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER
NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING
OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER
DURING SUCH PERIOD OF FORBEARANCE.

11.7.        Adjustments; Set-off. (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT, AND BORROWER GRANTS EACH
LENDER A SECURITY INTEREST IN ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE
ACCOUNT OF THE BORROWER, AS THE CASE MAY BE. EACH LENDER AGREES PROMPTLY TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.

11.8.        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

56


--------------------------------------------------------------------------------


11.9.        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10.      Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

11.11.       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12.      Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13.      Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand,

57


--------------------------------------------------------------------------------




 

and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14.      Releases of Guarantees. (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below.


(B)           AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE
OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN
RESPECT OF SWAP AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE
BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE GUARANTEE AND
ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION)
OF EACH LOAN PARTY UNDER THE GUARANTEE SHALL TERMINATE SUBJECT TO THE PROVISIONS
THEREOF, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY
PERSON.

11.15.       Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates
and their related parties or their respective securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public

58


--------------------------------------------------------------------------------




 

information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

11.16.      WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.17.       USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act. The
Borrower shall promptly provide such information upon request by any Lender. In
connection therewith, each Lender hereby agrees that the confidentiality
provisions set forth in Section 11.15 shall apply to any non-public information
provided to it by the Borrower and its Subsidiaries pursuant to this
Section 11.17.

59


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

MSC INDUSTRIAL DIRECT CO., INC.

 

 

 

By:

/s/ Charles A. Boehlke Jr.

 

Name: Charles A. Boehlke Jr.

 

Title: EVP/CFO

 

60


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender

 

 

 

By:

/s/ Tara Lynne Moore

 

Name: Tara Lynne Moore

 

Title: Vice President

 

 

 

 



CITIBANK, N.A., as Syndication Agent and as a Lender

 

 

 

By:

/s/ William A. Demilt, Jr.

 

Name: William A. Demilt, Jr.

 

Title: Vice President

 

 

 

 



BANK OF AMERICA, N.A., as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Steven J. Melicharek

 

Name: Steven J. Melicharek

 

Title: SVP/CPO

 

 

 

 



HSBC BANK USA, NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Christopher J. Mendelsohn

 

Name: Christopher J. Mendelsohn

 

Title: First Vice President

 

 

 

 



SOVEREIGN BANK, as Co-Documentation Agent and
as a Lender

 

 

 

By:

/s/ Christine Gerula

 

Name: Christine Gerula

 

Title: Senior Vice President

 

61


--------------------------------------------------------------------------------




 

North Fork Bank

 

 

 

 

 

By:

/s/ Robert J. Milas

 

Name: Robert J. Milas

 

Title: Vice President

 

62


--------------------------------------------------------------------------------